

	

		III

		109th CONGRESS

		1st Session

		S. RES. 285

		IN THE SENATE OF THE UNITED STATES

		

			October 21, 2005

			Mr. Martinez (for

			 himself and Mr. Salazar) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing the efforts and contributions

		  of outstanding national Hispanic scientists.

	

	

		Whereas the mission of the National Hispanic Scientist of

			 the Year Award is to recognize outstanding national Hispanic scientists who

			 promote a greater public understanding of science and motivate Hispanic youth

			 to develop an interest in science;

		Whereas the fifth annual National Hispanic Scientist of

			 the Year Gala will be held at the Museum of Science & Industry in Tampa,

			 Florida on Saturday, October 22, 2005;

		Whereas proceeds of the National Hispanic Scientist of the

			 Year Gala support scholarships for Hispanic boys and girls to participate in

			 the Museum of Science & Industry’s Youth Enriched by Science Program, known

			 as the YES! Team; and

		Whereas a need to acknowledge the work and effort of

			 outstanding national Hispanic scientists has led to the selection of Dr. Edmond

			 Jose Yunis as the honoree of the fifth annual National Hispanic Scientist of

			 the Year Award, in recognition of the research conducted by Dr. Yunis in the

			 genetic mapping of human major histocompatibility complex (MHC) genes and their

			 role in immune responses, aging, and autoimmune diseases: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)recognizes

			 efforts to educate, support, and provide hope for the Hispanic community,

			 including efforts to honor outstanding national Hispanic scientists at the

			 annual National Hispanic Scientist of the Year Gala and to organize a

			 Meet the Hispanic Scientist Day; and

			(2)congratulates Dr.

			 Edmond Jose Yunis for being honored as the National Hispanic Scientist of the

			 Year for 2005 by the Museum of Science & Industry, in recognition of the

			 research conducted by Dr. Yunis in relation to organ and stem cell transplants

			 in the areas of immune responses, aging, autoimmune diseases, and

			 genetics.

			

